The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on October 18, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: October 18, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

    In re:                                                )            Chapter 7
                                                          )
    EVON ASHBY,                                           )            Case No. 18-42436
        Debtor.                                           )
                                                          )             Judge Arthur I. Harris
                                                          )
    CAROUTHERS MANAGEMENT                                 )
    AND CONSULTING, LLC,                                  )            Adversary Proceeding
        Plaintiff.                                        )            No. 19-4012
                                                          )
    v.                                                    )
                                                          )
    EVON ASHBY,                                           )
        Defendant.                                        )

                                  MEMORANDUM OF OPINION 1

             This matter is currently before the Court on the motion for summary

judgment (Docket No. 12) of plaintiff-creditor Carouthers Management and

Consulting, LLC (“the creditor”). The creditor contends that it is entitled to

1
    This Opinion is not intended for official publication.



19-04012-aih         Doc 25      FILED 10/18/19           ENTERED 10/18/19 14:40:55                  Page 1 of 14
summary judgment in its nondischargeability action against Evon Ashby (“the

debtor”) based on the issue preclusive effect of a state court judgment awarding

compensatory damages, punitive damages, and attorney’s fees against the debtor.

For the reasons that follow, the creditor’s motion for summary judgment is denied.

                                  JURISDICTION

       This Court has jurisdiction over this action. Determinations of

dischargeability under 11 U.S.C. § 523 are core proceedings under 28 U.S.C.

§ 157(b)(2)(I) and Local General Order No. 2012-7, entered by the United States

District Court for the Northern District of Ohio. In addition, the creditor has

expressly consented to the bankruptcy court entering a final judgment in its

complaint, (Docket No. 1) and the debtor has impliedly consented by failing to

comply with the Court’s order requiring the debtor to file a supplement to her

answer by May 24, 2019, indicating whether she consents to the bankruptcy court

entering a final judgment (Docket No. 5). See Wellness Intern. Network, Ltd. v.

Sharif, 135 S. Ct. 1932, 1949 (2015) (consent need not be express, but must be

knowing and voluntary and may be based on actions rather than words).

                   FACTUAL AND PROCEDURAL HISTORY

      Unless otherwise indicated, the following facts are not in dispute. On

August 7, 2015, the creditor filed a complaint against the debtor and other

defendants in the Common Pleas Court of Mahoning County (Docket No. 19,

                                          2


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55      Page 2 of 14
Exhibit C). In the state court complaint, the creditor asserted that the debtor

breached her fiduciary duty under Ohio Revised Code § 1705.29(D). The breach

of fiduciary duty claim in Count IV of the state court complaint is the only claim

that specifically included the debtor (Docket No. 23, Exhibit B). The complaint

requested an award of compensatory damages, punitive damages, and attorney’s

fees.

        On June 30, 2016, the creditor moved for summary judgment in the state

court case. On August 22, 2016, the magistrate granted summary judgment, as to

liability only, against the debtor and another defendant. On February 7, 2017, the

state court conducted a hearing on damages. Steven Carouthers testified on behalf

of the creditor. The debtor and the other defendants did not appear (Docket No.

23, Exhibits A & B). On March 27, 2017, a magistrate rendered a judgment

against the debtor and the other codefendants in the amount of $424,941.10 in

compensatory damages, $200,000 in punitive damages, and $20,125.49 in

attorney’s fees, which the judge of the Common Pleas Court adopted on April 24,

2017 (Docket No. 23, Exhibits A & B).

        On December 6, 2018, the debtor filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code (Case No. 18-42436). On March 18, 2019, the

creditor filed this adversary proceeding against the debtor objecting to the debtor’s

discharge pursuant to 11 U.S.C. § 523 (Adv. No. 19-4012, Docket No. 1). The

                                          3


19-04012-aih    Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55      Page 3 of 14
adversary complaint seeks a determination that the state court judgment awarding

the creditor compensatory damages, punitive damages, and attorney’s fees is

nondischargeable pursuant to 11 U.S.C. § 523(a)(4) and (a)(6). On April 17, 2019,

the debtor filed an answer to the complaint (Docket No. 4)

      On July 30, 2019, the creditor moved for summary judgment

(Docket No. 12). The motion asserts that the state court award of compensatory

damages, punitive damages, and attorney’s fees is nondischargeable pursuant to

11 U.S.C. § 523(a)(4) and/or (a)(6) because of the issue preclusive effect of the

state court’s judgment. On September 6, 2019, the debtor responded to the motion

for summary judgment, arguing that disputes of material fact exist and that the

state court judgment does not preclude litigation of the dischargeability of this debt

(Docket No. 19). On September 20, 2019, the creditor filed a reply brief

(Docket No. 21). Pursuant to the Court’s marginal order dated September 23, 2019

(Docket No. 22), the creditor filed a supplemental motion for summary judgment

on September 25, 2019, which included the exhibits that the creditor failed to

attach to the original motion (Docket No. 23)

                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Bankruptcy Rule 7056, provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

                                          4


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55       Page 4 of 14
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Fed R. Bankr. P. 7056. Although Rule 56 was amended in

2010, the amendments did not substantively change the summary judgment

standard. Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533

(6th Cir. 2012). “A court reviewing a motion for summary judgment cannot weigh

the evidence or make credibility determinations.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569 (6th Cir. 2012). “Instead, the evidence must be

viewed, and all reasonable inferences drawn, in the light most favorable to the

non-moving party.” Id. at 570. “A genuine issue of material fact exists ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’ ” Yeschick v. Mineta, 675 F.3d 622, 632 (6th Cir. 2012) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                    DISCUSSION

      The issue in this adversary proceeding is not whether the debtor is liable to

the creditor pursuant to the state court judgment. The Mahoning County Court of

Common Pleas has already determined that the debtor is jointly and severally

liable to the creditor in the amount of $424,941.10 in compensatory damages,

$200,000 in punitive damages, and $20,125.49 in attorney’s fees. This Court does

not stand in review of the state court’s decision. If the debtor believes that the state

court erred, the proper place to seek relief is with the state court that entered the

                                           5


19-04012-aih   Doc 25    FILED 10/18/19    ENTERED 10/18/19 14:40:55        Page 5 of 14
judgment or by appeal. Rather, the question at issue in this adversary proceeding

is whether any portion of that state court judgment survives the debtor’s Chapter 7

discharge under 11 U.S.C. § 523(a)(4) or (a)(6).

               DISCHARGEABILITY UNDER 11 U.S.C. § 523(a)(4)

      Section 523 of the Bankruptcy Code provides, in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge
      an individual from any debt—
            ....
            (4) for fraud or defalcation while acting in a fiduciary capacity,
            embezzlement, or larceny. . . .

The Sixth Circuit has defined defalcation to encompass “not only embezzlement

and misappropriation by a fiduciary, but also the failure to properly account for

such funds.” Bd. of Trs. of the Ohio Carpenters’ Pension Fund v. Bucci (In re

Bucci), 493 F.3d 635, 639 (6th Cir. 2007) (citations omitted).

      A debt is nondischargeable as a defalcation when the preponderance
      of the evidence establishes: (1) a preexisting fiduciary relationship;
      (2) breach of that fiduciary relationship; and (3) a resulting loss.

Id. (citations omitted). “Fiduciary capacity,” as applied in the defalcation

provision of § 523, is construed more narrowly than the term is used in other

contexts. The defalcation provision applies only to express or technical trusts, and

“does not apply to someone who merely fails to meet an obligation under a

common law fiduciary relationship. . . . Accordingly, the defalcation provision

applies to only those situations involving an express or technical trust relationship

                                          6


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55       Page 6 of 14
arising from placement of a specific res in the hands of the debtor.” Id. at 639-40

(citations omitted).

      In addition, the Supreme Court recently addressed the state of mind

requirement for defalcation under § 523(a)(4) of the Bankruptcy Code in

Bullock v. BankChampaign, N.A., 569 U.S. 267 (2013). In Bullock, the Supreme

Court held that defalcation under § 523(a)(4) “includes a culpable state of mind

requirement akin to that which accompanies application of the other terms in the

same statutory phrase . . . one involving knowledge of, or gross recklessness in

respect to, the improper nature of the relevant fiduciary behavior.” 569 U.S. at 269.

      Embezzlement is defined as the “the fraudulent appropriation of property by

a person to whom such property has been entrusted or into whose hands it has

lawfully come.” Brady v. McAllister (In re Brady), 101 F.3d 1165, 1172-73

(6th Cir. 1996). “A creditor proves embezzlement by showing that he entrusted his

property to the debtor, the debtor appropriated the property for a use other than that

for which it was entrusted, and the circumstances indicate fraud.” In re Bucci,

493 F.3d at 644 (quoting In re Brady, 101 F.3d at 1173).

      The degree of fraud required for embezzlement is fraud in fact involving

moral turpitude or intentional wrongdoing, for the purpose of permanently

depriving another of his property. Cash Am. Fin. Servs., Inc. v. Fox (In re Fox),

370 B.R. 104, 116 (B.A.P. 6th Cir. 2007). Since a debtor is unlikely to admit to

                                          7


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55      Page 7 of 14
acting with bad motives, fraudulent intent may be shown through circumstantial

evidence. Id. at 116. The court may be aided in its subjective analysis by the

presence of traditional indicia of fraud—“e.g., suspicious timing of events,

insolvency, transfers to family members or other insiders.” Automated Handling v.

Knapik (In re Knapik), 322 B.R. 311, 316 (Bankr. N.D. Ohio 2004). The court

should review the circumstances surrounding the case and determine “whether all

the evidence leads to the conclusion that it is more probable than not that the

debtor had the requisite fraudulent intent. Rembert v. AT&T Universal Card Servs.

(In re Rembert), 141 F.3d 277, 282 (6th Cir. 1998).

      For embezzlement, a creditor may establish circumstances indicating a

debtor’s fraudulent intent, even if the debtor did not make a misrepresentation or

misleading omission on which the creditor relied. In re Fox, 370 B.R. at 116. As a

result, the creditors do not need to demonstrate justifiable reliance to prove “fraud

in fact” under § 523(a)(4).

      For purposes of § 523(a)(4), larceny is defined as “the fraudulent and

wrongful taking and carrying away of the property of another with intent to convert

such property to the taker’s use without the consent of the owner.”

Graffice v. Grim (In re Grim), 293 B.R. 156, 166 n.3 (Bankr. N.D. Ohio 2003).

The original taking of the property must have been unlawful. See Schreibman v.

Zanetti-Gierke (In re Zanetti-Gierke), 212 B.R. 375, 381 (Bankr. D. Kan. 1997).

                                          8


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55       Page 8 of 14
               DISCHARGEABILITY UNDER 11 U.S.C. § 523(a)(6)

      Section 523 of the Bankruptcy Code provides, in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge an
      individual from any debt—
            ....
            (6) for willful and malicious injury by the debtor to another entity or
            to the property of another entity. . . .

11 U.S.C. § 523(a)(6). In order to except a debt from discharge under § 523(a)(6),

the creditor has the burden of proving by a preponderance of the evidence that the

debtor’s conduct was willful and malicious. See Grogan v. Garner, 498 U.S. 279,

291 (1991) (distinguishing between a creditor’s burden to prove validity of a claim

and burden to prove nondischargeability). The injury must be both willful and

malicious. See In re Markowitz, 190 F.3d 455, 463 (6th Cir. 1999); In re

Trantham, 304 B.R. 298, 306 (B.A.P. 6th Cir. 2004). A willful and malicious

injury must be “a deliberate or intentional injury, not merely a deliberate or

intentional act that leads to injury.” Kawaauhua v. Geiger, 523 U.S. 57, 61 (1998)

(emphasis in original).

                               ISSUE PRECLUSION

      Issue preclusion, sometimes referred to as collateral estoppel, prevents the

same parties or their privies from relitigating facts and issues in a subsequent suit

that were fully litigated in a prior suit. See Corzin v. Fordu (In re Fordu),

201 F.3d 693, 704 (6th Cir. 1999). It is well established that issue preclusion
                                           9


19-04012-aih   Doc 25     FILED 10/18/19   ENTERED 10/18/19 14:40:55      Page 9 of 14
principles apply to bankruptcy proceedings and can be used in nondischargeability

actions to prevent relitigation of issues that were already decided in a state court.

See, e.g., Grogan, 498 U.S. at 284 n.11 (1991) (“We now clarify that collateral

estoppel principles do indeed apply in discharge exception proceedings pursuant to

§ 523(a).”); Stone v. Kirk, 8 F.3d 1079, 1090 (6th Cir. 1993) (“That ‘Congress

intended the bankruptcy court to determine the final result—dischargeability or

not—does not require the bankruptcy court to redetermine all the underlying

facts.’ ”).

       Under the full faith and credit principles of 28 U.S.C. § 1738, state law, not

federal common law, governs the preclusive effect of a state court judgment.

See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005);

Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380-81 (1985). A

bankruptcy court must give the same issue preclusive effect to a state court

judgment as the judgment would be given under that state’s law. See Marrese,

470 U.S. at 381. Accordingly, in this case the Court will apply Ohio’s law on issue

preclusion to the Ohio court’s judgment against the debtor. In re Fordu, 201 F.3d

at 703.

       Under Ohio law, the doctrine of issue preclusion

       applies when a fact or issue “(1) was actually and directly litigated in the
       prior action, (2) was passed upon and determined by a court of competent


                                          10


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55       Page 10 of 14
      jurisdiction, and (3) when the party against whom [issue preclusion] is
      asserted was a party in privity with a party to the prior action.”


Id. at 704 (quoting Thompson v. Wing, 70 Ohio St. 3d 176, 183 (1994)); accord

In re Sweeney, 276 B.R. 186, 192-95 (B.A.P. 6th Cir. 2002) (applying “actually

and directly litigated” element of Ohio issue preclusion law); In re Rebarchek,

293 B.R. 400, 405 (Bankr. N.D. Ohio 2002) (same).

      It is clear that the debtor was a party in the prior action. Additionally, the

creditor filed a copy of the state court judgment (Docket No. 23), which shows that

the state court matter was determined by a court of competent jurisdiction.

Accordingly, the critical question is whether the issues needed to establish

nondischargeability under § 523(a)(4) or (a)(6) of the Bankruptcy Code were

actually and directly litigated in the prior action.

      Although the Court was not provided with the state court’s order granting

summary judgment against the debtor, the debtor provided the Court with the state

court complaint. The state court complaint shows that the creditor’s only

allegation against the debtor was for breach of fiduciary duty in Count IV.

Therefore, the Court can conclude that summary judgment was granted against the

debtor on the ground of breach of fiduciary duty.

      A debt is nondischargeable under § 523(a)(4) if the debtor has committed

“fraud or defalcation while acting in a fiduciary capacity, embezzlement, or

                                           11


19-04012-aih   Doc 25    FILED 10/18/19    ENTERED 10/18/19 14:40:55      Page 11 of 14
larceny.” The state court’s finding that the debtor breached her fiduciary duty to

her employer and the creditor fails to establish any of the several

nondischargeability provisions under § 523(a)(4). Count IV of the state court

complaint says nothing about “fraud,” “embezzlement,” or “larceny.” Nor does

the breach of fiduciary duty owed to an employer establish “defalcation while

acting in a fiduciary capacity” under the test established by the Sixth Circuit,

which requires an express or technical trust relationship. See In re Bucci, 493 F.3d

at 639-40. Therefore, while the debtor’s breach of fiduciary duty may have been

actually and directly litigated in state court, that issue fails to establish any of the

nondischargeability provisions under § 523(a)(4).

      A debt is nondischargeable under § 523(a)(6) if the debt is “for willful and

malicious injury by the debtor to another entity or to the property of another

entity.” Debts that arise from “recklessly or negligently inflicted injuries do not

fall within the compass of § 523(a)(6).” Kawaauhua v. Geiger, 523 U.S. at 64.

Ohio state courts have also made clear that “the terms ‘willful’ and ‘reckless’

‘describe different and distinct degrees of care and are not interchangeable.’ ”

Newcomer v. Natl. City Bank, 2014-Ohio-3619, ¶ 59, 19 N.E.3d 492, 504 (citing

Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266).

      Pursuant to Ohio Revised Code § 1705.29(D), liability for breach of

fiduciary duty arises when “the manager’s action or failure to act involved an act

                                            12


19-04012-aih   Doc 25    FILED 10/18/19     ENTERED 10/18/19 14:40:55        Page 12 of 14
or omission undertaken with deliberate intent to cause injury to the company or

undertaken with reckless disregard for the best interests of the company.” Thus, a

state court finding that the debtor breached her fiduciary duty could be based on a

determination that she acted either with deliberate intent to cause injury or with

reckless disregard for the best interests of the company. Without a more complete

record from the state court, this Court has no way of knowing whether the state

court actually decided that the debtor’s actions were undertaken “with deliberate

intent to cause injury to the company” as opposed to “with reckless disregard for

the best interests of the company.” Therefore, while the debtor’s breach of

fiduciary duty may have been actually and directly litigated in state court, that

issue fails to establish the “willful” requirement for nondischargeability under

§ 523(a)(6). The finding of “actual malice” under state law; however, may be

sufficient to establish the “malicious” requirement under § 523(a)(6). In re

Dardinger, 566 B.R. 481, 502 (Bankr. S.D. Ohio 2017) (“[B]ankruptcy courts

applying the doctrine of issue preclusion routinely conclude that an award of

punitive damages by an Ohio state court establishes that the court has made the

findings sufficient to satisfy the ‘malice’ requirement of § 523(a)(6).”).




                                          13


19-04012-aih   Doc 25   FILED 10/18/19    ENTERED 10/18/19 14:40:55      Page 13 of 14
                                 CONCLUSION

      For the reasons stated above, the creditor’s motion for summary judgment is

denied. The November 13, 2019, trial and trial-related deadlines in the scheduling

order (Docket No. 5) remain in effect.

      IT IS SO ORDERED.




                                         14


19-04012-aih   Doc 25   FILED 10/18/19   ENTERED 10/18/19 14:40:55    Page 14 of 14
